DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The letter terminating deferred/suspension of Action filed 17 December 2020 has been received and entered.
Claims 1-20 are pending.
This Action is Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 December 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 8, 9, 13, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilden et al. (US 20170364683).
As per claims 1, 8, 9, and 16, Wilden et al. discloses a medium, method and apparatus, comprising: 
an input sensor to measure a bus signal of a computing device that is executing a boot loader instruction (see paragraphs [0047]-[0048] the measurement module); 
a memory to store the bus signal that is measured and a reference bus signal/profile (see paragraphs [0048]-[0049] where the baseline values are a reference signal and profile and the measured signals must be stored in order to be used by the system); 
a comparator to compare the bus signal that is measured to the reference bus signal to detect a hardware security attack (see paragraphs [0050]-[0052] showing the comparison and [0042] and [0046] showing the steps are to detect and prevent an attack); and 
a processor communicatively coupled to the input sensor, the memory, and the comparator to control operation of the input sensor, the memory, and the comparator (see Fig. 1).
As per claims 5 and 13, Wilden et al. discloses the memory comprises a register or a buffer to store the bus signal that is measured (see paragraphs [0048]-[0050] where the values must be buffered to be compared).
As per claim 6, Wilden et al. discloses the memory comprises a non-volatile memory to store the reference bus signal (see paragraph [0049]).
As per claims 17, 19, and 20, Wilden et al. discloses to generate a notification when the hardware security attack is detected, wherein the notification comprises a boot inhibitor signal (see paragraphs [0042], [0046], and [0052]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilden et al. as applied to claims 9 and 18 above.
As per claims 14 and 18, Wilden et al. teaches the use of encoded values as part of the comparison (see paragraph [0049]), but fails to explicitly disclose applying, by the processor, a hash or a checksum to the bus signals before the comparing.  However, Official Notice is taken that at a time before the effective filing date of the invention, it would have been obvious to apply a hash or checksum to the data in the Wilden et al. system prior to comparison in order to save storage space as these values take up less space than the raw values.
As per claim 15, Wilden et al. discloses the notification comprises a boot inhibitor signal (see paragraphs [0042], [0046], and [0052]).
Claims 2-4, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wilden et al. as applied to claims 1 and 9 above, and further in view of Reed et al. (US 20130318607).
As per claims 2-4, 7, and 10-12, Wilden et al. discloses a sensor monitoring at least one of: a system clock, a slave select, a master slave in, slave out, or a master out, slave in during the boot instructions (see paragraphs [0048]-[0049]) and generally 
However, Reed et al. discloses a sensor that is a probe to connect to a test point of the computing device, wherein the test point comprises select pins adjacent to a processor of the computing device to detect abnormal signals wherein the bus signal is measured for at least one bus cycle (see paragraphs [0004]-[0006]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the probe of Reed et al. in the Wilden et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow the system to do multiple different types of tests to ensure the system is safe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to the use of reference signals to detect abnormalities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/               Primary Examiner, Art Unit 2419